DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants filed a Preliminary Amendment on November 14, 2018, canceling claims 1-44 and 48-49.  Applicants amended claims 45-46 and added new claims 50-66.  Claims 45-47 and 50-66 are pending in this application and are under examination.

Information Disclosure Statement
	The Information Disclosure Statement filed September 5, 2018 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claims 45, 52, 55, 58, 65 are objected to because of the following informalities:  
At claim 45, line 15; claim 52, lines 4-5; claim 55, lines 6-7; and claim 58, line 5; the phrase “primary nucleotide sequence but without the sequence modifications” is confusing.  The phrase could be changed to “the unmodified primary nucleotide sequence” or “the primary nucleotide sequence prior to modification” for clarification.
At claim 65, lines 3-4, the phrase “a corresponding RNA expression vector but without the sequence modifications” is confusing.  The phrase could be changed to “an unmodified RNA expression vector“ or a corresponding RNA expression vector prior to modification” for clarification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-47 and 50-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	MPEP 2163.11.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
 	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
 	The specification does not adequately describe the genus of “synthetic RNA expression vectors” comprising “at least one region of a primary nucleotide sequence which reduces the frequency at least one of CpG and UpA dinucleotides in said at least one region” sufficient to achieve a functional “synthetic RNA expression vector” for the following reasons.
 	In the instant case, the claims are directed to “A method of producing a synthetic RNA expression vector.”  The recitation of an “expression vector” is a functional limitation that the synthetic RNA vector is able to express the “expression product.”  However, the claim additionally recites that the synthetic RNA expression vector is prepared by a method that reduces the frequency of CpG and/or UpA dinucleotides in at least one region.  The claims are not limited to any particular nucleotide sequence for the expression vector or any particular structure for the “at least one region” to which the reduced “frequency” limitation of the “at least one of CpG and UpA dinucleotides” applies. The recitation “wherein regions totaling at least 50% of the synthetic RNA vector are modified” indicates that the region refers to a substantial portion of the single-stranded RNA virus genome.  Accordingly, the actual nucleotide sequence of the “at least one region” broadly encompasses a massive genus of possible nucleotide sequences that merely possess a “frequency ratio of the at least one of CpG and UpA dinucleotides has been reduced to 0.4 or lower in the synthetic RNA expression vector as a whole.”  Regarding the term “frequency ratio”, the specification explains that “the ‘frequency ratio’ is defined as the ratio of observed dinucleotide frequency to the expected frequency based on mononucleotide composition (i.e., f(CpG)/(f(C)*f(G)))” (see page 6, paragraph [0029]). The specification teaches “The wild 
 	However, there is not sufficient characterization of the genus of single-stranded RNA virus genomes sufficient to achieve the “frequency ratio” limitation of the claims for the following reasons. The specification recognizes the criticality of nucleotide sequence structure in expressing a product from an RNA expression vector. For example, the specification specifically teaches that RNA expression vectors contain “non-coding elements" that are "required" for expression but were only revealed "through analysis of RNA secondary structure formation in these regions and through suppression of synonymous sequence variability that reflects non-coding functional constraints on sequence change in these regions” (see paragraph [0110]). The criticality of the nucleotide sequence structure of an RNA expression vector is further supported by Burns et al. (83(19) Journal of Virology, 9957-9969 (2009), and cited in the Information Disclosure Statement filed September 5, 2018) who teaches "Diversification of genomic sequences is constrained in all biological systems" and further that "Variation in the primary sequences of RNA virus genomes is further constrained by requirements to maintain essential secondary and higher-order structures" (page 9957, column 1).  Accordingly, possession of a functional RNA expression vector as claimed requires possession of the genus of essential secondary and higher-order structures and the nucleotide sequences that result in these additional structures necessary for expression from the RNA expression vector.  However, the specification only teaches modifying the picornavirus echovirus E7 genome and only teaches identifying two regions in the genome that permitted nucleotide substitutions (see paragraphs [0107]-[0111]). The specification does not teach et al. (8 Seminars in Virology 231- 241 (1997), and cited in the Information Disclosure Statement filed September 5, 2018) teaches analyzing the structures of picornaviruses and observed substantial heterogeneity in terms of secondary and higher order structures without a corresponding disclosure of a common nucleotide sequence structure (see Figure 1), indicating that there is a high degree of variation in the primary and secondary structures of such RNA viruses, further indicating the unpredictability of applying the specific regions in the specific echovirus to other regions or other viruses.  Accordingly, one skilled in the art would conclude based on the limited amount of guidance from the specification, the criticality of RNA expression vector nucleotide sequence structure, and the unpredictability of the art that Applicant was not in possession of the method of producing a synthetic RNA expression amenable to having the reduced CpG and UpA dinucleotide frequency ratio yet sufficient to be functional in an RNA expression vector as claimed.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 63, line 2, it is not clear what is meant by the phrase “a suitable expression system.”  Are there any particular characteristics or sequences that must be present in order for the expression system to be suitable and function as desired for expression of a gene?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 45-47 and 50-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (80(7) Journal of Virology 3259-3272 (2006), and cited in the Information Disclosure Statement filed September 5, 2018) as evidenced by DQ205100.1 (Synthetic construct clone S2R23, NCBI Reference Sequence, priority to 2006, and cited in the Information Disclosure Statement filed September 5, 2018) and Lewis (U.S. Patent Application Publication No. 2011/0027317, published February 3, 3011, and cited in the Information Disclosure Statement filed September 5, 2018).
 	Burns teaches a method of modifying Sabin type 2 (Sabin 2) oral poliovirus vaccine (OPV) strain genomic RNA (i.e., a synthetic RNA expression vector) identified as S2R23 that comprises a recombinant single-stranded viral RNA sequence that comprises at least one sequence that encodes at least part of a capsid (i.e., expression product) (Fig 1A and page 3262, column 2, paragraph 1).  Lewis teaches that polioviruses comprise a single stranded RNA genome ([0003]). Therefore, itis inherent that Burns’ synthetic RNA expression vector comprises a single-stranded RNA virus genome as seen in Burns’ Figure 1.  Regarding the term “frequency ratio”, the specification explains that “the ‘frequency ratio’ is defined as the ratio of observed dinucleotide frequency to the expected frequency based on mononucleotide composition (i.e. f(CpG)/(f(C)*f(G)))” (see page 6, paragraph [0029]).
 	While, Burns does not explicitly describe the nucleotide sequence for the entire S2R23 vector. However, Burns teaches that the S2R23 poliovirus construct was submitted to the GenBank library under accession number DQ205100 (page 3261, column 2, paragraph 1).  Accession number DQ205100 describes the entire nucleotide sequence for the RNA vector.  Nucleotide sequence analysis of DQ205100 reveals that this nucleotide sequence contains 5.75% CpG sites and 4.84% TpA (i.e., UpA) sites.  Accordingly, the remaining 89.41% of the vector comprises “at least one region” in which there are no CpG or UpA dinucleotides.  Since there are no CpG or UpA sites in these “at least one region,” then the frequency ratio for each of these dinucleotides is zero.
 	Regarding the recitation that the method comprises modification of a nucleotide composition such that the frequency ratio of at least one of CpG and UpA dinucleotides “is reduced” to 0.4 or lower in the at least one region, the recitations “modifying” and “has a reduced frequency” refer to the process by which the claimed synthetic RNA expression vector is made.  However, the structure of 
 	Regarding claims 45-46, 52-59, 61, and 66 Burns discloses preparation of a DNA polynucleotide encoding a synthetic polynucleotide having reduced CpG and/or UpA frequency is reduced by at least 50%, where the reduction is produced by introducing synonymous substitutions, and where the frequency ratio is 0.4 or lower (the frequency of both CpG and UpA dinucleotides is zero in the at least one region identified above. Therefore, the frequency ratio is also zero) (abstract, pages 3260-3262, and Figure 1).
	Regarding claim 47, Burns discloses transcribing the DNA polynucleotide to form the synthetic RNA polynucleotide (page 3260).
	Regarding claims 50-51 and 65, Burns discloses that the RNA expression vector is a viral sequence/genome/replicon (abstract, page 3260, page 3265, and Figure 2).
	Regarding claims 60 and 62, Burns discloses modifying open reading frames and/or coding regions of the expression vector (Table 1).
	Regarding claim 63-64, Burns discloses production of a vaccine for poliovirus in a viral replicon (abstract, page 3260, and Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636